                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO: 1:17-cv-00226-MR


CYNTHIA GAYLE GREGORY, et            )
al.,                                 )
         Plaintiffs,                 )
                                     )
     vs.                             )
                                     )
WELLS FARGO CLEARING                 )
SERVICES, LLC,                       )
                                     )
                                                  ORDER
            Defendant,               )
                                     )
     vs.                             )
                                     )
CYNTHIA GAYLE GREGORY, et            )
al.,                                 )
         Claimants in                )
         Interpleader.               )
                                     )

     THIS MATTER is before the Court on the letters from Claimants

Charlotte Jeannine Savignac and Edward Briggs Savignac, which the Court

construes as motions asking the Court to excuse them and their mother,

Charlotte M. Savignac, from appearing at the hearing on their attorney’s

Amended Motion to Withdraw. [Docs. 72, 73]. Both Charlotte Jeannine

Savignac and Edward Briggs Savignac request to appear telephonically

instead.
      The Court required the Savignac Claimants to appear personally for

this motion hearing for a number of reasons. First, the Court does not

conduct civil hearings telephonically.     Second, this matter is currently

scheduled for trial during the September 9, 2019, which is a little over a

month away. Their counsel only just recently filed a motion to withdraw. If

Charlotte Jeannine Savignac and Edward Briggs Savignac intend to

represent themselves going forth, they need to be aware of the numerous

responsibilities they will be expected to meet as pro se litigants. Third, while

a motion to withdraw as counsel is generally a straightforward issue, it is

complicated here by the fact that both Attorney McDevitt’s motion and

Charlotte Jeannine Savignac’s filings indicate that Charlotte M. Savignac

suffers from dementia and thus is incapable of representing her own interests

in this matter. As pro se litigants, Charlotte Jeannine Savignac and Edward

Briggs Savignac could not represent their mother’s interests in this case.

      Under the circumstances, Charlotte Jeannine Savignac and Edward

Briggs Savignac have three options going forward. The first option they have

is that they may keep Mr. McDevitt as their attorney. If they choose to

continue to retain Mr. McDevitt, there will be no need for a hearing on the

motion to withdraw. Further, they would not be required to attend the final

pretrial conference of this matter. Their second option is to hire a new
                                       2
attorney to represent them. If they retain new counsel, then that attorney

can appear at the final pretrial conference on their behalf. The third option

they have is to proceed pro se. If they choose to represent themselves, they

will be required to attend, in person, both the hearing on the motion to

withdraw and the final pretrial conference.

      As for Charlotte M. Savignac, it appears that it will be necessary for a

guardian ad litem to be appointed to represent her interests in this matter. If

any party to this action opposes the appointment of a guardian ad litem, they

will be required to show cause why a guardian should not be appointed.

      IT IS, THEREFORE, ORDERED as follows:

      (1)   The motions of Claimants Charlotte Jeannine Savignac and

Edward Briggs Savignac [Docs. 72, 73] are DENIED;

      (2)   The hearing on the Amended Motion to Withdraw as Counsel of

Record [Doc. 71] is CONTINUED to August 28, 2019 at 2:00 p.m.;

      (3)   The final pretrial conference of this matter, which was scheduled

to take place on August 28, 2019 at 2:00 p.m. is hereby CONTINUED and

will be rescheduled at a later time;

      (4)   The trial of this matter, which is scheduled to take place during

the September 9, 2019 trial term is hereby CONTINUED and will be

rescheduled at a later time; and
                                       3
     (5)   Should any party oppose the appointment of a guardian ad litem

for Charlotte M. Savignac, such party shall SHOW CAUSE in writing within

fourteen (14) days from the entry of this Order why such a guardian should

not be appointed.

     IT IS SO ORDERED.

                          Signed: August 5, 2019




                                        4
